DETAILED ACTION
1. This action is in response to the amendment filed 8 December 2020.
2. Claims 4, 9-19 are cancelled. Claims 1-3, 5-8 are pending and have been examined in this application.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. Applicant’s arguments and amendments have been considered.

35 U.S.C. 112
5. Applicant's arguments filed 8 December 2020 have been fully considered and they are considered persuasive.
The examiner agrees that the specification in paragraph 0029 as well as Fig. 3, Fig 4, and Fig 5 demonstrate sufficient structure for program module and memory unit in the amended claims with the flowcharts. Therefore, the rejection is removed.

35 U.S.C. 101
6. Applicant's arguments filed 8 December 2020 have been fully considered and they are not considered persuasive.
The applicant argues that As amended, Claim 1 recites a particular, concrete application of one way of handling a service request by “locating] at least one service provider device within a particular area taking into consideration [multiple factors], broadcasting] the request for a predefined time, creating] a real time drive route[,] sending notification in real-time to the requestor device when the service provide device begins to move toward the service location, and sending] tracking information to the requestor device to track in-real time a current location of the service provider device while the service provider device advances to the service location.” provides a very tangible system which provides benefits that the state of the art lacks. It is therefore clear that Claim 1 is directed to patentable subject matter. 

The examiner respectfully disagrees. The application of just a service device to the integrating of multiple sources of information by a user such as real time tracking information under defined constraints is not eligible since it is just a device that integrates information for a user. Enabling a requestor such as customer to provide a request for service where the request includes type of service required and location where the service is encompasses what a customer service representative does to ensure customers get the right service from a business. The claims describes the server, processor, memory unit, database, requestor device, service provider device, network, and program modules and nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing and Tracking information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components as shown above, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for organizing information, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.

Therefore, the rejection is maintained.

35 U.S.C. 103
7. Applicant's arguments filed 8 December 2020 have been fully considered and they are not considered persuasive.
Applicant submits that nowhere do Singh or Mitchell, alone or in combination, teach or suggest all of the features of amended Claim 1. Specifically, Singh and/or Mitchell do not teach a system for handling a service request, the system comprising a “processor, in communication with [a] memory unit, [that] is configured to execute [a] set of program modules” Singh fails to teach to “broadcast the request to the at least one service provider device for a predefined time, [and] receive, within said predefined time, at the server an indication from the service provider device to accept the request.” 
The examiner respectfully disagrees. Singh includes the handling of the service request where the customers submits or broadcasts requests interpreted to be a requestor device [0041] with the various parts of a computer which uses a computer system interpreted to be with components such as a program module and processor and memory [0034]. Singh also teaches the customers submitting or 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. Claims 1-3, 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in Claim 1 are generally performing system for handling a service request, the system comprising: in communication for storing information related to a service provider, a requestor and map data (Collecting and Receiving Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); configured to access via a network, and configured to access, wherein stores a set, and wherein, in communication, is configured to execute the set of, to: receive a service request, locate at least one within a particular area taking into consideration a service type (Storing and Receiving Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity), a preferred service provider, a service provider rating, a service provider certification, a service location, a date, and a time, said service type, said preferred service provider, said service provider rating, said service provider certification, said service location,  which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of Organizing and Tracking Information and Organizing Human Activity but for the recitation of generic computer components. That is, other than server, processor, memory unit, database, requestor device, service provider device, network, and program modules nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing and Tracking information. For example, enabling a requestor such as customer to provide a request for service where the request includes type of service required and location where service is encompasses what a customer service representative does to ensure customers get the right service from a business. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite 
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than server, processor, memory unit, database, requestor device, service provider device, network, and program modules. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for collecting, storing, receiving, and transmitting data about various requesters for service requests (collecting/receiving/transmitting/storing information) is insignificant extra-solution activity as this is collecting/receiving/transmitting/storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[0028] In one embodiment, the service request server 108 is at least one of a general or special purpose computer. The service request server 108 could be operated as a single computer, which can be a hardware and/or software server, a workstation, a desktop, a laptop, a tablet, a mobile phone, a mainframe, a supercomputer, a server farm, and so forth. In some embodiments, the computer could be touchscreen and/or non-touchscreen and adopted to run on any type of OS, such as iOSTM, WindowsTM, AndroidTM, UnixTM LinuxTM and/or others. In one embodiment, the plurality of computers is in communication with each other, via networks. Such communication can be via a software application, a mobile app, a browser, an OS, and/or any combination thereof. Further, a block diagram 200 of an exemplary implementation of the service request server (108 or 201) is illustrated in FIG. 2.

Which shows that this is a generic system being utilized for this process, such as any computer including a laptop and desktop as described above with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the collecting, receiving, storing or transmission step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computing device identifying attributes, nor the collecting step as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Dependent Claims 2-3 and 5-8 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-3, 5-8 are ineligible.

Claim Rejections - 35 USC § 103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20160381227 to Singh (hereinafter referred to as "Singh") in view of US patent number 8364513 to Mitchell (hereinafter referred to as "Mitchell").

	(A) As per claim 1, Singh teaches a system for handling a service request, the system comprising: a server comprising: a processor and a memory unit; (Singh: [0015 includes the utilization of a request for a service which is included in 0034 that includes the system having a computer system interpreted to be with components such as a server and processor and memory])
a database in communication with the server for storing information related to a service provider, a requestor and map data; (Singh: [0036 describes a database that may refer to a data storage resource and may store data structures that 0037 communicates between various parts of the computers and databases in response to 0038 customers submitting requests interpreted to be a requestor and also the 0053 utilization of a map that has various locations and data])
 (Singh: [0038 has customers submitting requests interpreted to be a requestor and, 0041 includes customers using devices to accomplish actions interpreted as requestor devices which then 0037 allows communication between various parts of the system with parts of the computer which then  0032 allows the selection of preferences by the customer for the specific needs such as 0043 describing the entering of information by users such as the customer for geographic locations, 0046 the utilization of specific timeframes and dates to decide actions which can 0116 include the vendor/provider accepting a request, 0053 having a map that has various locations and areas under consideration, 0106 utilizing the rating of the service provided by the provider, and 0139 using the inclusion of movement from one location to another for service utilization which is then given 
Although Singh teaches the receiving of customer request and then delivering the requested service, Singh does not explicitly teach certifications, tracking information, and real time information
Mitchell teaches
The application of certifications of users (Mitchell: Col 10 Lines 10-11 has login credentialing interpreted as user certification])
The use of real time information (Mitchell: Col 9 Lines 24-25 include the application of real time information by users])
The use of tracking information (Mitchell: Col 13 Lines 40-41 describes the tracking of parameters])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine delivering the requested service by customers of Singh with the certifications, tracking information, and real time information of Mitchell as they are analogous art along with the current invention which solve problems related organizing and managing the requested service by customers, it is old and well-known to organizing service requests by customers, and the combination would lead to an increase in the managing of information in delivering the requested service as taught in [Col. 3 Lines 55-65] of Mitchell.

(B) As per claim 2, Singh teaches the system, wherein processor and the program modules are further (as in claim 1) configured to provide a route to the service provider device(as in claim 1) in real time to reach the location specified by the requestor device . (Singh: [As in claim 1, 0052 reciting “requested in the local area specified by city or ZIP Code. The customer may be able to enter when he would like the service at input fields”])

…configured to provide a route to the service provider in real time… (Mitchell: [Col. 8 Lines 32-33 “to determine optimal routes”])
… real time… (Mitchell: Col 9 Lines 24-25 “in real-time”])
Singh teaches utilizing communications within a network to organize and execute service requests and Mitchell routes. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine utilizing communications within a network to organize and execute service requests of Singh with routes and real time of Mitchell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing utilizing communications within a network to organize and execute service requests.

(C) As per claim 3, Singh teaches the system, wherein the processor and the program modules are further (as in claim 1) is configured to locate a new set of one or more service provider devices (as in claim 1) within said particular area if the server (as in claim 1)  does not receive said indication from the service provider device to accept the request within the predefined time. (Singh: [As in claim 1, 0063 reciting “configured to dial a new”, 0096 reciting “There may be 60 companies within 5 miles of the consumer or 5 companies 60 miles away. The data is normalized to adjust the value of the scale so that the closest company gets the maximum score and the furthest gets the smallest”, 0116 reciting “the vendor accepts”, 0135 reciting “to find a new”, 0148 “it does not embody the propagating signal”])
Singh does not teach the following features which are taught by Mitchell:
… within the …set of… (Mitchell: Abstract; [Col. 7 Lines 52-53 “provides a set of”, Col. 19 Lines 9-10 “configured within the technician control system”])


(D) As per claim 5, Singh teaches the system, wherein the processor and the program modules are further (as in claim 1) configured to: enable the requestor device (as in claim 1)  to set a first criterion to automatically receive notification respective of one or more service provider on satisfaction of the set first criterion, wherein the first criterion includes preferred month, day, time and location, and enable the requestor device (as in claim 1)  to set a second criterion to automatically receive notification of one or more service provider on satisfaction of the set second criterion, wherein the second criterion includes preferred service provider and location of the preferred service provider (As in claim 1). (Singh: [As in claim 1, 0064 reciting “customer is satisfied with”, 0119 reciting “generates automated message”, 0137 reciting “message may be sent automatically”])
Singh does not teach the following features which are taught by Mitchell:
configured to: enable the requestor to set a first criterion to automatically receive notification respective of one or more service provider on satisfaction of the set first criterion, wherein the first criterion includes preferred month, day, time and location, and enable the requestor to set a second 
Singh teaches utilizing communications within a network to organize and execute service requests and Mitchell ranking. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine utilizing communications within a network to organize and execute service requests of Singh with ranking of Mitchell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing utilizing communications within a network to organize and execute service requests.

(E) As per claim 6, Singh teaches the system, wherein the processor and the program modules are further configured to enable a service provider device (As in claim 1) to set preferences to automatically send notification to one or more requestor device on entering a particular location (As in claim 1).  (Singh: [As in claim 1, 0131 reciting “system may shortly thereafter send an auto notification”])

(F) As per claim 7, Singh teaches the system wherein the processor and the program modules are configured to enable the requestor device and/or the service provider device (as in claim 1) to change a scheduled request, cancel the request, cancel the accepted request by the service provider, and change a schedule of the accepted request. (Singh: Abstract; [As in claim 1, 0034 reciting “system configured to provide one or more services”, 0046 reciting “deciding whether to accept the request for service”])
Singh does not teach the following features which are taught by Mitchell:
 to change a scheduled request, cancel the request, cancel the accepted request by the service provider, and change a schedule of the accepted request. (Mitchell: Abstract; [Col. 8 Lines 59-60 “convey schedule change information”, Col. 19 Lines 37-38 “changes by selecting a cancel”])
Singh teaches utilizing communications within a network to organize and execute service requests and Mitchell changes in scheduling. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine utilizing communications within a network to organize and execute service requests of Singh with changes in scheduling of Mitchell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing utilizing communications within a network to organize and execute service requests.

(G) As per claim 8, Singh teaches the system wherein the processor and the program modules are (As in claim 1), further configured to send notifications to the requestor (as in claim 6) device and/or the service provider device (As in claim 1)on change in schedule, cancellation of request, acceptance of request (as in claim 7) and cancellation of accepted request(as in claim 7) . (Singh: Abstract; [As in claim 1 and claim 6 and claim 7])
Singh does not teach the following features which are taught by Mitchell:
…service provider on change in schedule, cancellation of request, (As in claim 7)acceptance of request by the service provider and cancellation of (As in claim 7) accepted… (Mitchell: Abstract; [As in claims 7])
Singh teaches utilizing communications within a network to organize and execute service requests and Mitchell changes in scheduling. It would have been obvious for one having ordinary skill in .

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 20080227473 A1
Haney; Richard D.
Location sharing and tracking using mobile phones or other wireless devices
US 20130073400 A1
Heath; Stephan
BROAD AND ALTERNATIVE CATEGORY CLUSTERING OF THE SAME, SIMILAR OR DIFFERENT CATEGORIES IN SOCIAL/GEO/PROMO LINK PROMOTIONAL DATA SETS FOR END USER DISPLAY OF INTERACTIVE AD LINKS, PROMOTIONS AND SALE OF PRODUCTS, GOODS AND SERVICES INTEGRATED WITH 3D SPATIAL GEOMAPPING AND SOCIAL NETWORKING
US 20030220835 A1
Barnes, Melvin L. JR.
System, method, and computer program product for providing location based services and mobile e-commerce
US 20030004774 A1
Greene, William S. et al.
Method and system for realizing an avatar in a management operations center implemented in a global ecosystem of interrelated services

Nielsen; Steven E. et al.
METHODS, APPARATUS, AND SYSTEMS FOR GENERATING ELECTRONIC RECORDS OF LOCATE AND MARKING OPERATIONS, AND COMBINED LOCATE AND MARKING APPARATUS FOR SAME
US 20160063191 A1
Vesto; Guy Robert et al.
METHODS AND SYSTEMS FOR IMPROVING CONNECTIONS WITHIN A HEALTHCARE ECOSYSTEM
US 20150269500 A1
Nielsen; Steven E. et al.
METHODS, APPARATUS AND SYSTEMS FOR ONSITE LINKING TO LOCATION-SPECIFIC ELECTRONIC RECORDS OF LOCATE OPERATIONS
US 20150253449 A1
Nielsen; Steven et al.
METHODS AND APPARATUS FOR DISPLAYING AND PROCESSING FACILITIES MAP INFORMATION AND/OR OTHER IMAGE INFORMATION ON A LOCATE DEVICE
US 20160140776 A1
Ricci; Christopher P.
COMMUNICATIONS BASED ON VEHICLE DIAGNOSTICS AND INDICATIONS
US 20170293950 A1
Rathod; Yogesh
System and method for user selected arranging of transport


12. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        4/5/2021

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683